Exhibit 10.2
[EMULEX LETTERHEAD]
Marshall Lee
[HOME ADDRESS]
Re: Agreement Re Employment Termination and Consulting Assignment
Dear Marshall:
This Letter Agreement (“Agreement”) sets forth the terms and conditions of your
termination of employment from Emulex Design and Manufacturing Corporation
(“Emulex”) and your consulting assignment with Emulex thereafter.
1. Termination of Employment. Effective as of 10 a.m. on September 25, 2009
(“Separation Date”), you will no longer be an employee of Emulex, and all of
your privileges as an Emulex employee will end. On that date you will be paid
your salary and all unused PTO accrued through September 25, 2009. Thereafter,
provided you sign this Agreement, you will be retained as a consultant through
September 24, 2010, subject to Section 3, below.
2. Severance Payment. As consideration for this Agreement, Emulex, following the
expiration of the Revocation Period (as defined in Section 7 below), (a) will
pay you a lump sum payment equal to nine (9) months of your last salary less all
required withholdings, (b) will pay the cost of your continued insurance
coverage under COBRA covering the period from your Separation Date through
June 30, 2010, provided you exercise your right to such continuation coverage,
and (c) will pay for up to $25,000 of executive outplacement counseling by an
Emulex pre-approved service provider, if you elect to use the service within
45 days of the Separation Date.
3. Consulting Assignment. You will be retained as a consultant through
September 24, 2010. As of the close of business on September 25, 2009, you shall
not act or purport to act as a representative or agent of Emulex except with
respect to such designated matters as may be specifically assigned to you by the
CEO of Emulex (which includes her or his designee or successors). Additionally,
you agree that you shall not incur any expense, liability or obligation on
behalf of Emulex without the express written authorization of the CEO of Emulex.
Your consulting assignment shall terminate immediately upon your employment (as
an employee, independent contractor, or other paid position) at any time between
your Separation Date and September 24, 2010, by [AGREED TO COMPETITORS] (or any
subsidiary or affiliate thereof). As a consultant, you will be obligated to
provide consulting services for up to two hours per month on an as-needed basis,
and will receive a $500 per month consulting fee. Assuming you remain a
consultant through September 24, 2010, and provided you sign a release in the
form attached hereto as Exhibit A between September 24 and 30, 2010, then you
will be entitled to continued vesting of Emulex restricted stock and stock
options through September 24, 2010. For avoidance of doubt, Emulex restricted
stock awards #RS008767 and #RS009066 shall not be released, and you shall not be
entitled to such awards, until September 24, 2010 and until Emulex receives the
above referenced signed release. Emulex agrees that your remaining a consultant
through September 24, 2010 pursuant to the terms and provisions of this
Agreement shall qualify as “Continuous Service” within the meaning of
Sections 2.17 and 2.18 of the Emulex Corporation 2005 Equity Incentive Plan (the
“Plan”) and any Award Agreement entered into in connection with the grant of
restricted stock or stock options to you, such that you will remain eligible for
continued vesting under the Plan during the consulting assignment, pursuant to
all the terms and provisions of this Agreement. Further, it is understood and
agreed that your right to exercise any vested stock options shall be extended
during your Continuous Service throughout the term of the consulting assignment
provided for in this Agreement, such that you shall have the right to exercise
any vested options for a period of three (3) months following the termination of
your Continuous Service with Emulex, including the period of your consulting
assignment pursuant to this Agreement, if such termination is for any reason
other than Disability, death, or Cause, pursuant to Section 6.4 of the Plan.

 

1



--------------------------------------------------------------------------------



 



4. No Other Payments or Benefits. You acknowledge that you are not entitled to
any payments or benefits other than the salary and PTO payments set forth in
Section 1 above, and that you will not receive any payments or benefits other
than those set forth in Sections 1, 2 and 3 above. For avoidance of doubt, you
further acknowledge that you are not entitled to any payments or benefits under
the Key Employee Retention Agreement dated January 15, 2009.
5. Employee Creation and Non-Disclosure Agreement. You have previously entered
into the Emulex Employee Creation and Non-Disclosure Agreement. You acknowledge
and agree that the terms and provisions of this Agreement, including, without
limitation, the covenants regarding Confidential Information (as that term is
defined therein) and non-solicitation, shall continue in full force and effect
and shall not be deemed modified or superseded by anything in this Agreement,
except as provided in this Paragraph 5. Specifically, it is agreed that the
one-year post-employment restriction contained in Section 4.3 of the Employee
Creation and Non-Disclosure Agreement shall instead remain in place for two
years following your termination of employment. In the event that you fail to
comply with any provisions of Section 4 of the Employee Creation and
Non-Disclosure Agreement, then, in addition to any other relief to which Emulex
may be entitled, Emulex will be entitled to repayment by you of all (or, in its
sole discretion, some lesser portion) of the Severance Payment and other
consideration referenced in Section 2 and 3 above.
6. Return of Property. To the best of your knowledge (after reasonable
investigation by you), you are not in possession, custody or control of any
property of Emulex including, without limitation any Confidential Information of
Emulex, as such term is defined in the Employee Creation and Non-Disclosure
Agreement. In the event that you identify any property in your possession,
custody or control as belonging to Emulex, you agree to return it to Emulex
promptly following discovery.
7. General Release. In consideration for entering into this Agreement, you
hereby release and forever discharge Emulex, its predecessors, subsidiaries,
affiliates, parent corporations, partnerships, entities and indemnitees, and
each of its and their respective past and present officers, directors, trustees,
agents, consultants, attorneys, partners, employees and representatives, and
their respective successors (the “Released Parties”), from any and all claims,
debts, damages, liabilities, demands, obligations, costs, expenses, disputes,
actions and causes of action of every nature, whether known or unknown,
suspected or unsuspected, which you now hold or have at any time heretofore
owned or held or may at any time own or hold against the Released Parties or any
of them, by reason of the termination of your employment as well as any acts,
circumstances, facts, events or transactions occurring prior to and including
the date of this Agreement, including without limitation any claims asserted in,
arising out of, relating to or connected in any way with your employment,
including, without limitation, (i) all claims related to any employment
agreement or retention agreement with Emulex or any of its subsidiaries or
affiliates, (ii) any rights or claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act or
California Labor Code § 970, (iii) any claim for wages, severance pay, bonus,
commissions, sick leave, vacation pay, holiday pay, life insurance, health and
medical insurance, disability and pension benefits, or (iv) any claim of
discrimination or harassment which could have been alleged by you.

 

2



--------------------------------------------------------------------------------



 



To the extent that the foregoing release runs in favor of persons or entities
not signatories hereto, this release is hereby declared to be made for each of
their express benefits and uses.
You understand and agree that, by entering into this Agreement:
(a) you are waiving any rights or claims you might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“Age Claims”);
(b) you have received consideration beyond that to which you were previously
entitled;
(c) you have been advised to consult with an attorney before signing this
Agreement; and
(d) you have been offered the opportunity to evaluate the terms of this
Agreement for not less than twenty-one (21) days prior to your execution of this
Agreement (“Evaluation Period”). You understand that you may waive all or part
of the Evaluation Period. If you do not sign and return this Agreement to Emulex
before the end of the Evaluation Period following your Separation Date, this
Agreement shall be void, and shall not enter into effect.
You may revoke the waivers of Age Claims contained in this Section 7 by written
notice to Emulex within a period of seven (7) days after your execution of the
Agreement (“Revocation Period”). If you timely revoke your acceptance, this
Agreement shall, at the exclusive election of Emulex, be null and void;
provided, however that the waivers of Age Claims contained in this Section 7
shall become effective and enforceable only upon the expiration of this
Revocation Period (the “Effective Date”) without a timely, proper revocation
delivered to Susan Bowman, Emulex Corporation, 3333 Susan St., Costa Mesa, CA
92626, prior to the close of business on the seventh day following your
execution of this Agreement. The Revocation Period may not be waived.

 

3



--------------------------------------------------------------------------------



 



8. Unknown Claims; Waiver of Rights Under California Civil Code §1542. It is a
further condition of the consideration hereof and is the intention of Emulex and
you in executing this Agreement and in receiving the consideration called for
herein, that this Agreement is effective as a full and final accord and
satisfaction and release of all liabilities, disputes, claims and matters, known
or unknown, suspected or unsuspected, that you may have against the Released
Parties by reason of any acts, circumstances or transactions. In furtherance of
this intention, you hereby acknowledge that you are familiar with California
Civil Code Section 1542 and that hereby you waive the protection of California
Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
You waive and relinquish any right or benefit which you have or may have under
California Civil Code Section 1542, as well as under any other similar state,
federal or foreign statute or rule of law or under any common law principle. In
connection with such waiver and relinquishment, you hereby acknowledge that you
are aware that you, or your attorneys, may hereafter discover claims or facts or
legal theories in addition to or different from those which you now know or
believe to exist with respect to the subject matter of this Agreement or the
Released Parties hereto, but that it is your intention hereby to fully, finally
and forever settle and release all of the disputes and differences, known or
unknown, suspected or unsuspected, which do now exist, may exist in the future,
or heretofore have existed, by reason of any acts, circumstances, facts, events
or transactions (i) arising out of the termination of your employment, or
(ii) occurring before the date of this Agreement. You further acknowledge,
understand and agree that there is a risk and possibility that you may incur or
suffer some further loss or damage which is in some way caused by or
attributable to the occurrences or events released herein, but which are unknown
at the time this Agreement is executed. You expressly agree, however, that this
Agreement and the releases herein shall remain in effect notwithstanding the
discovery or existence of any such additional or different claims, facts or
damages.
Nothing in this Agreement shall affect your right to enforce the provisions of
this Agreement or to gain the economic and other benefits to which you are
entitled under this Agreement or under the terms of the options or restricted
stock granted to you by Emulex. Nothing in this Agreement shall affect such
rights of contribution, indemnification or liability insurance coverage
(including, without limitation, D&O insurance coverage) by or through Emulex
that you would have had if you had not entered into this Agreement.
9. Covenant Not to Sue. You covenant and agree not to institute any action or
proceeding based on any claims which are released or intended to be released in
this Agreement.
10. Nonadmission of Liability. Nothing in this Agreement shall be construed as
an admission of violation of the law or of wrongdoing of any kind.

 

4



--------------------------------------------------------------------------------



 



11. Confidential Information. You represent and agree that (i) you will not
disclose or use (directly or indirectly) and, (ii) to the best of your
knowledge, you have not disclosed or used (directly or indirectly), any
confidential information of Emulex or its subsidiaries or affiliates in
violation of the NDAs (as defined in Section 17(c) below).
12. Confidentiality Regarding Terms. Emulex and you agree to maintain the
confidentiality of the terms of this Agreement and to make no statement or take
any other action which might reasonably be expected to result in any disclosures
of, or any publicity concerning, any of the terms of this Agreement, except
(i) where disclosure is required by subpoena or court order, and only after
giving the other party written notice and an opportunity to oppose the subpoena
or order, (ii) in connection with any effort to enforce the terms and provisions
of this Agreement, (iii) disclosure to family members, attorneys, accountants
and financial advisors, each of whom shall be advised of the confidentiality of
the terms of this Agreement, (iv) with respect to disclosure by Emulex, where
required by applicable law (including disclosure requirements of applicable
federal or state securities laws and the rules of any stock exchange upon which
its securities are listed).
13. Non-disparagement. You agree that you will not disparage Emulex, its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation. Emulex agrees that James McCluney, Jeffrey Benck, Michael
Rockenbach, Susan Bowman, Randall Wick, Steve Daheb, Jeff Hoogenboom, John
Warwick, and Robert Whitson will not disparage you, in any manner likely to be
harmful to you or your business, business reputation or personal reputation.
14. Injunctive Relief. In the event you breach or there is a threatened breach
of any of the provisions, covenants or promises set forth in Sections 12 and 13,
then in addition to other relief to which the Released Parties may be entitled
under Sections 12 and 13 of this Agreement, or other provisions of this
Agreement, Emulex shall also be entitled to injunctive relief from a court of
competent jurisdiction, enjoining you, your agents, attorneys, and all others
acting on your behalf from any further disclosure or dissemination of
information in breach of Sections 12 and 13 of this Agreement.
15. No Reliance On Representations. You represent and warrant that in executing
this Agreement you are not relying on any representations whatsoever, whether
express or implied, including without limitation, representations of fact or
opinion, made by or on behalf of Emulex with the exception of the express
representations set forth in this Agreement.
16. Representations. In executing this Agreement, you warrant and represent that
you are the only person or entity having any interest in any of the claims which
are released by you in this Agreement. You further represent that you have not
assigned or transferred to any person or entity, either voluntarily or
involuntarily, any claim, cause of action, or right, or any portion of any of
the foregoing, based on, arising out of, or in connection with any matter, fact,
or thing described or set forth in this Agreement, including any of the claims
or other matters released herein. You shall indemnify the Released Parties,
defend, and hold them harmless from and against any claims based upon or arising
in connection with any such prior assignment or transfer of any claims or other
matters released herein.

 

5



--------------------------------------------------------------------------------



 



The person executing this Agreement on behalf of Emulex warrants and represents
that he/she has authority to enter into this Agreement on behalf of Emulex and
that Emulex has the authority to enter into the provisions of this Agreement on
behalf of Emulex. Emulex shall indemnify you, defend, and hold you harmless from
and against any claims based upon or arising in connection with any breach of
such warranties and representations.
17. Miscellaneous.
(a) Successors. This Agreement and each and all of the representations,
warranties and covenants made herein are binding upon the respective parties and
each and all of their respective successors, assigns, heirs and representatives,
and shall inure to the benefit of the Released Parties and each and all of their
respective successors, assigns, heirs and representatives, on the one hand, and
you and each and all of your respective successors, assigns, heirs and
representatives on the other hand.
(b) Knowledge and Consent of Parties. You warrant, represent and acknowledge
that you have read and understand this Agreement, that you have had an adequate
opportunity to review and consider the terms, and that this Agreement is
executed voluntarily and without duress or undue influence on the part of or on
behalf of any party hereto. You hereby acknowledge that you have had the right
to be represented in connection with this Agreement by counsel of your own
choice, that you have read this Agreement and have had an opportunity to have it
fully explained to you by such counsel, and that you are fully aware of the
contents of this Agreement and of the legal effect of each and every provision
thereof. You represent that you are executing this Agreement freely and
voluntarily with full knowledge of its significance and the legal consequences
thereof.
(c) Entire Agreement. With the exception of the Employee Creation and
Non-Disclosure Agreement between you and Emulex, and any other confidentiality,
non-competition or non-solicitation or similar restrictive covenants
(collectively, the “NDAs”), each of which are incorporated herein by this
reference, this Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter hereof,
and any and all prior discussions, negotiations, commitments or understandings
related hereto, if any, are hereby merged herein. No representations, oral or
otherwise, express or implied, other than those specifically referred to in this
Agreement have been made by any party hereto.
(d) Waiver, Modification and Amendment. No provision hereof may be waived unless
in writing signed by all parties hereto. Waiver of any one provision herein
shall not be deemed to be a waiver of any other provision herein. This Agreement
may be modified or amended only by a written agreement executed by all of the
parties hereto.
(e) Governing Law; Construction. This Agreement shall be in all respects
governed by and interpreted in accordance with the laws of the State of
California without regard to conflict of laws principles. This Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any party, irrespective of which party drafted this
Agreement or any portions of it. Any uncertainty or ambiguity existing in this
Agreement shall not be interpreted against any party as a result of the manner
of the preparation of this Agreement.

 

6



--------------------------------------------------------------------------------



 



(f) Jurisdiction. The parties hereby consent to jurisdiction in California and
venue in Orange County, California for all purposes. Each party hereby waives
any defense based upon any claim that such party is not subject personally to
the jurisdiction of the California courts or that the venue is objectionable or
improper.
(g) Execution. This Agreement may be executed in one or more counterparts, each
of which shall be an original but all of which, together, shall be deemed to
constitute a single document.
(h) Titles and Captions. Section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Agreement or the intent of
any provision hereof. Where the context requires, the term Emulex shall be
deemed to refer to Emulex Corporation as well as each of its direct or indirect
subsidiaries.
(i) Warranties and Representations. The warranties and representations made in
this Agreement are deemed to survive the execution of this Agreement.
(j) Severability. In the event that any one or more of the provisions contained
in this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.
(l) Termination. This Agreement may be terminated only in the event of a
material breach of this Agreement. Upon termination the rights and obligations
of the parties hereunder shall terminate, except for your obligations set forth
in Sections 5 through 17.
Very truly yours,
Emulex Design and Manufacturing Corporation

    /s/ Susan H. Bowman  

I, Marshall Lee, acknowledge that I have carefully read and fully understood the
nature of this Agreement and that I have been offered the opportunity to
consider this Agreement before signing it. I further acknowledge that I signed
this document in full knowledge that both Emulex and I have agreed to compromise
certain of our rights and to reach a final settlement agreement as to the
matters described in this Agreement which is forever binding on each of us.

      Dated: September 25, 2009   /s/ Marshall Lee
 
  Marshall Lee

 

7



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Release to be Signed Between September 24 and 30, 2010
GENERAL RELEASE
The undersigned, Marshall Lee (“you”), acknowledges and agrees that Emulex
Design and Manufacturing Corporation (“Emulex”) and you previously have reached
a final and binding agreement regarding your separation from employment and
subsequent consulting assignment. This General Release is being executed
pursuant to the requirements of that certain Letter Agreement between Emulex and
you dated as of September 25, 2009 (the “Agreement”). Terms not otherwise
defined herein shall have the meaning ascribed to them in the Agreement.
You acknowledge and agree as follows:
1. Termination. Your consulting assignment under the September 25, 2009
Agreement between you and Emulex terminated effective September 24, 2010.
2. General Release. In consideration for entering into this Agreement, you
hereby release and forever discharge Emulex, its predecessors, subsidiaries,
affiliates, parent corporations, partnerships, entities and indemnitees, and
each of its and their respective past and present officers, directors, trustees,
agents, consultants, attorneys, partners, employees and representatives, and
their respective successors (the “Released Parties”), from any and all claims,
debts, damages, liabilities, demands, obligations, costs, expenses, disputes,
actions and causes of action of every nature, whether known or unknown,
suspected or unsuspected, which you now hold or have at any time heretofore
owned or held or may at any time own or hold against the Released Parties or any
of them, by reason of the termination of your employment as well as any acts,
circumstances, facts, events or transactions occurring prior to and including
the date of this Agreement, including without limitation any claims asserted in,
arising out of, relating to or connected in any way with your employment,
including, without limitation, (i) all claims related to any employment
agreement or retention agreement with Emulex or any of its subsidiaries or
affiliates, (ii) any rights or claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act or
California Labor Code § 970, (iii) any claim for wages, severance pay, bonus,
commissions, sick leave, vacation pay, holiday pay, life insurance, health and
medical insurance, disability and pension benefits, or (iv) any claim of
discrimination or harassment which could have been alleged by you.
To the extent that the foregoing release runs in favor of persons or entities
not signatories hereto, this release is hereby declared to be made for each of
their express benefits and uses.

 

8



--------------------------------------------------------------------------------



 



3. Unknown Claims; Waiver of Rights Under California Civil Code §1542, etc. It
is a further condition of the consideration hereof and is the intention of
Emulex and you in executing this General Release and in receiving the
consideration called for herein, that this General Release is effective as a
full and final accord and satisfaction and release of all liabilities, disputes,
claims and matters, known or unknown, suspected or unsuspected, that you may
have against the Released Parties by reason of any acts, circumstances or
transactions. In furtherance of this intention, you hereby acknowledge that you
are familiar with California Civil Code Section 1542 and that hereby you waive
the protection of California Civil Code Section 1542, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
You waive and relinquish any right or benefit which you have or may have under
California Civil Code Section 1542, as well as under any other similar state,
federal or foreign statute or rule of law or under any common law principle. In
connection with such waiver and relinquishment, you hereby acknowledge that you
are aware that you, or your attorneys, may hereafter discover claims or facts or
legal theories in addition to or different from those which you now know or
believe to exist with respect to the subject matter of this General Release or
the Released Parties hereto, but that it is your intention hereby to fully,
finally and forever settle and release all of the disputes and differences,
known or unknown, suspected or unsuspected, which do now exist, may exist in the
future, or heretofore have existed, by reason of any acts, circumstances, facts,
events or transactions (i) arising out of the termination of your employment or
the consulting assignment pursuant to this General Release, or (ii) occurring
before the date of this General Release. You further acknowledge, understand and
agree that there is a risk and possibility that you may incur or suffer some
further loss or damage which is in some way caused by or attributable to the
occurrences or events released herein, but which are unknown at the time this
General Release is executed. You expressly agree, however, that this General
Release and the releases herein shall remain in effect notwithstanding the
discovery or existence of any such additional or different claims, facts or
damages.
Nothing in this General Release shall affect your right to enforce the
provisions of the Agreement to gain the economic and other benefits to which you
are entitled under the Agreement or under the terms of the options or restricted
stock granted to you by Emulex. Nothing in this General Release shall affect
such rights of contribution, indemnification, or liability insurance coverage
(including, without limitation, D&O insurance coverage) by or through the
Company that you would have had if you had not entered into this General
Release.
4. Representations. In executing this General Release, you warrant and represent
that you are the only person or entity having any interest in any of the claims
which are released by you in this General Release. You further represent that
you have not assigned or transferred to any person or entity, either voluntarily
or involuntarily, any claim, cause of action, or right, or any portion of any of
the foregoing, based on, arising out of, or in connection with any matter, fact,
or thing described or set forth in this General Release, including any of the
claims or other matters released herein. You shall indemnify the Released
Parties, defend, and hold them harmless from and against any claims based upon
or arising in connection with any such prior assignment or transfer of any
claims or other matters released herein.

 

9



--------------------------------------------------------------------------------



 



5. Miscellaneous.
(a) Successors. This General Release and each and all of the representations,
warranties and covenants made herein are binding upon the respective parties and
each and all of their respective successors, assigns, heirs and representatives,
and shall inure to the benefit of the Released Parties and each and all of their
respective successors, assigns, heirs and representatives, on the one hand, and
you and each and all of your respective successors, assigns, heirs and
representatives on the other hand.
(b) Knowledge and Consent of Parties. You warrant, represent and acknowledge
that you have read and understand this General Release, that you had an adequate
opportunity to review and consider the terms and that this General Release is
executed voluntarily and without duress or undue influence on the part of or on
behalf of any party hereto. You hereby acknowledge that you have had the right
to be represented in connection with this General Release by counsel of your own
choice, that you have read this General Release and have had an opportunity to
have it fully explained to you by such counsel, and that you are fully aware of
the contents of this General Release and of the legal effect of each and every
provision thereof. You represent that you are executing General Release freely
and voluntarily with full knowledge of its significance and the legal
consequences thereof.
(c) Governing Law and Construction. This General Release shall be in all
respects governed by and interpreted in accordance with the laws of the State of
California without regard to conflict of law principles. This General Release
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any party, irrespective of which party drafted this
General Release or any portions of it. Any uncertainty or ambiguity existing in
this General Release shall not be interpreted against any party as a result of
the manner of the preparation of this General Release.
(d) Jurisdiction. The parties hereby consent and submit to jurisdiction in
California for purposes of litigating any dispute over the enforcement, breach
or interpretation of this General Release. Each party hereby waives any defense
in such litigation based upon any claim that such party is not subject
personally to the jurisdiction of the court or arbitrator, that such litigation
is brought in an inconvenient forum or that such venue is improper.
(e) Severability. In the event that any one or more of the provisions contained
in this General Release or in any other instrument referred to herein, shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
then to the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this General Release or
any other such instrument.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, has entered into this
General Release as of  _____  , 2010.
                                                        
Marshall Lee

 

11